Citation Nr: 1125785	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to April 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2009 rating decision in which the RO continued a 30 percent rating for PTSD.  In January 2010, the Veteran's representative filed a notice of disagreement (NOD) on behalf of the Veteran.  A statement of the case (SOC) was issued in April 2010.  The Veteran's representative filed a substantive appeal (via a statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

Review of the claims file reveals that there are pertinent Federal records outstanding.  In this regard, in the April 2010 SOC, the RO indicated that the evidence considered included records from the Upstate New York Healthcare System (HCS), dated from June 2006 through April 5, 2010, to include electronic review.  The RO noted that, from June 2006 to March 2010, the Veteran's Global Assessment of Functioning (GAF) scores ranged from 58 in May 2007 to 65 in March 2010.  

While records of treatment from the Upstate New York HCS (to include the Batavia VA Medical Center (VAMC), the Buffalo VAMC, and the Jamestown Outpatient Clinic (OPC)), dated from January 2006 to April 2007 and from June 2007 to July 2010, have been associated with the claims file, no records of treatment dated in May 2007 are of record.  In addition, although records of VA treatment for PTSD dated in March 2010 have been associated with the claims file, these records do not reflect the assignment of any GAF scores.  The Board is only able to review records which have been associated with the claims file.  The April 2010 SOC indicates that there are pertinent VA treatment records which have not been associated with the claims file.  Further, the VA treatment records currently associated with the claims file reflect that the Veteran was accepted into the PTSD Residential Rehabilitation Program at the Batavia VAMC, beginning in October 2010.  As noted above, the most recent records of VA treatment currently associated with the claims file are dated in July 2010.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Upstate New York HCS, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) as regards requests for records from Federal facilities. 

In addition, during a May 2007 VA examination, the Veteran reported that he had been on Social Security disability since October 2006.  While a November 2007 record of VA treatment reflects that he stopped working as a dump truck driver because of attacks of passing out and stopped working as a welder due to arthritis in his neck, in his May 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he asserted that he was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, including PTSD.  

The foregoing indicates that Social Security Administration (SSA) records regarding the Veteran's claim for Social Security disability benefits may include medical evidence pertinent to the claim on appeal; however, no records regarding the Veteran's claim for SSA benefits have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Board further notes that the Veteran was most recently afforded a VA examination to evaluate his service-connected PTSD in November 2009.  He described current assaultive feelings and reported that he was sometimes suicidal.  Speech was loud, normal in rate, and prosodic.  He described problems with concentration, mostly due to lack of sleep.  He stated that there were times when he could go two or three days without sleeping or sleep for one hour and then get up and go through his day as if he had many hours of sleep.  There was no obvious impairment of attention, concentration, or short and long-term memory.  Communication was coherent, but extremely tangential and circumstantial.  He denied hallucinations, delusions, obsessions, and compulsions.  He reported a good ability to maintain personal and household tasks.  

The Axis I diagnoses following examination were PTSD, moderate, chronic, without remission, and generalized anxiety disorder without panic and agoraphobia.  A GAF score of 50 was assigned, based on the Veteran's moderate symptoms of PTSD, the impact PTSD had on his life, and the diagnosis of generalized anxiety disorder.  The examiner addressed the fact that a GAF score of 45 had been assigned following the previous VA examination in May 2007; however, she opined that, although the Veteran had the additional diagnosis of anxiety disorder, he did not appear to have impairment from his PTSD in any particularly meaningful way.  She added that, while he had some difficulty maintaining relationships, that could be due to many factors, not just PTSD.  She also stated that, while the Veteran was not working, he seemed to be able to fill his time very adequately with spending time with his friends and grandchildren.  The examiner concluded by stating that the Veteran's PTSD was best described as leaving him with lower motivation for maintaining himself and his home, but that he was able to maintain relatively well.  

In the January 2010 NOD, the Veteran's representative asserted that the Veteran stayed at home all the time, except for the first and third Wednesday of each month, when he went out to pay bills and buy groceries.  He also reported that he had severe problems sleeping, and was up for 48 hours eight or nine days a month.  In the June 2010 substantive appeal, the Veteran's representative asserted that the Veteran's PTSD had gotten worse during the past year.  

To ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include specific consideration of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), as appropriate.  

Accordingly, this matter is hereby is REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment for PTSD from the Upstate New York HCS (to include the Batavia VAMC, Buffalo VAMC, and Jamestown OPC) which are not currently associated with the claims file, to include any record of assignment of a GAF score in March 2010 and any records dated since July 2010 (to include in-patient treatment at the Batavia VAMC beginning in October 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits pertinent the claim on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  If the Veteran fails, without good cause, to report to the examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether "staged rating" pursuant to Hart (cited to above), is warranted.  

10.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


